DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8, and 10, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIYAKOSHI (US 2016/0365307, hereinafter, Miyakoshi) in view of Tanaka (US 7,449,370, newly cited, hereinafter, Tanaka.)
Regarding claims 1 and 6, in figs. 1A-1B, Miyakoshi discloses a semiconductor device 100 (para [0037]) comprising: 
a circuit board 10b including a circuit pattern layer, or metal layer, 12b1 (para [0025]);
a semiconductor element 1a/1b mounted on the circuit pattern layer (para [0022]);
a melt-bonding material or solder material 4b1/4a2 arranged on a part of an upper surface of the circuit pattern layer (para [0025]); and

Tanaka, in figs.22-23, discloses an analogous semiconductor package including semiconductor die 32 on a plate or mount 30, and leads 36’ AND 36G’ connected to tie bar STE. The lead comprises a portion that branches out to include a pressing element, end of 36S’ and a bonding portion, end of 36G’, in order to securely attach the lead to the bonding area. The pressing end portion is directly contact with the upper surface of the circuit, 34S is part of the circuit, a source electrode. See fig. 23.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form a lead as taught in order to take the advantage.
In regard to claim 2, Miyakoshi further discloses wherein the connection terminal group includes a bonding lead also 33a/33b electrically connected to the circuit pattern layer via the melt-bonding material and a contact lead (the contact lead is a part of the bonding lead which meets the description of the current invention, see the Applicant’s figs. 1-2 and element 3a and 51a, where 51a is the end part of 3a) mechanically contacted with the upper surface of the circuit board,
the bonding portion is provided at a leading end of the bonding lead, and the pressing portion is provided at a leading end of the contact lead.
Regarding claim 3, as mentioned above, the combination discloses  wherein,
the connection terminal group includes a bonding lead 3a electrically connected to the circuit pattern layer via the melt-bonding material, and
each of the pressing portion and the bonding portion is branched from a part of a leading end side of the bonding lead. See Tanaka fig. 23.

the circuit pattern layer being arranged on an upper surface of the insulation plate. See para [0025] and fig. 1B.
Regarding claim 13, wherein the connection terminal group includes a bonding lead having a connection portion from which each of the bonding portion and the pressing portion extend in a direction orthogonal to a longitudinal direction of the connection portion. See Tanaka’s fig. 23 where the elements perpendicular to bar STE.
Regarding claim 14, wherein a distance between a bottom surface of the bonding portion and the upper surface of the circuit board corresponds to a thickness of the melt-bonding material. See Tanaka’s figs. 22-23.
Regarding claim 15, the above combination further teaches using a wire 37 to electrically connect the elements. See Tanaka’s fig. 23.
Claims 5, 9, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyakoshi as applied to claims 1 and 6 above, and further in view of Murakami et al. (US 5,793,099, previously cited, hereinafter, Mukarami.)
Regarding claims 5, 9 and 11, the combination further discloses all of the claimed limitations as mentioned above, except wherein the pressing portion is directly contacted with the upper surface of the insulation plate. As previously addressed, Murakami, in figs. 5-6 and 8, discloses an analogous semiconductor package 30 including semiconductor die or DRAM on a wiring board 1 and a lead 3A1 (fig. 6). The lead comprises a portion that branches out to include a pressing element 3A2 and a bonding portion that has a gap in order to securely attach the lead to the bonding area. Murakami further shows a pressing portion 3A2 and the pressing portion directly contacted with the surface of the insulation plate 4/7. See figs. 7 and 20.

Regarding claim 16, wherein a first distance between a bottom surface of the bonding portion and an upper surface of the circuit pattern layer is less than a second distance between the bottom surface of the bonding portion and an edge of the pressing portion directly contacted with the upper surface of the insulation plate. See Tanaka’s fig. 23. The distance may be also modified to meet certain design criteria since it is not critical in this case.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, it should be noted, the newly added limitation,  the pressing portion directly contacted an upper surface of the circuit board appears to be from another embodiment of the current invention since the dependent claims 5, 9, and 11 claim the portion of the pressing portion is directly contact the insulation plate which is under the surface of the circuit board.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN W HA/Primary Examiner, Art Unit 2814